Title: To James Madison from Louis-André Pichon, 28 July 1802
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown le 9. Thermidor an 10. (28. Juillet 1802.)
J’ai reçu les lettres que vous m’avez fait l’honneur de m’écrire Sous la date des 19 et 24. Juillet. La premiere a pour objet de me faire connaître la décision portée par Mr. le Président des Etats Unis Sur l’affaire de la Peggy. Il me reste a regretter, Monsieur, que cette décision inespérée, et, en apparence, contraire aux principes qui ont dirigé le Gouvernement des Etats Unis dans les restitutions antérieures et même dans celle de la premiere Moitié de cette propriété, n’ait pas été prise plûtot, Depuis le mois de Décembre dernier où la Sentence de la cour Suprême a été rendue. Ce delai ne peut qu’être extrêmement préjudiciable aux interessés qui ont déjà eu beaucoup à Souffrir des incidens qui ont empêché l’execution des ordres donnés par Monsieur le Président dès le mois de mars de l’année dernière.
L’objet de la Seconde lettre étant, Monsieur, de prévenir les inconvéniens qui pourraient résulter de la meprise qui S’est glissée dans les instructions du Ministre de la Marine de France relativement aux précautions à prendre contre l’introduction de la fievre Jaune, Je m’empresserai, Monsieur, autant qu’il Sera en mon pouvoir, de concourir à la rectification de cette erreur. Agréez, Monsieur, mes respects.
L. A. Pichon
 
Condensed Translation
Acknowledges JM’s letters of 19 and 24 July. The first informed him of the president’s decision in the case of the Peggy. Regrets that this unexpected decision, which appears to be contrary to the principles that guided the U.S. in earlier restitutions and even in that of the first half of this property, was not taken sooner, since the Supreme Court judgment was delivered in December 1801. This delay can only be extremely prejudicial to the interested parties, who have already suffered greatly from the circumstances that have prevented the execution of the president’s orders of March 1801.
The object of the second letter was to warn of the inconveniences that could result from the mistake that slipped into the minister of marine’s instructions on precautions to take against yellow fever. Will do all in his power to rectify this error.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). In a clerk’s hand, signed by Pichon.


